Citation Nr: 1111999	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-10 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for irritable bowel syndrome.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with chest pain and insomnia.

3.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to higher initial ratings for degenerative joint disease of the left knee rated as 10 percent disabling prior to November 9, 2007, and 30 percent disabling thereafter.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1982 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2010, the Veteran testified before the undersigned at a hearing.  

As to the claim of service connection for PTSD, given the Veteran and his representative personal hearing testimony, the Board has characterized this issue so as to include his chest pain and insomnia. 

Regarding the Veteran's claim of service connection for sleep apnea, the Board observes that he provided testimony regarding that issue at his hearing.  However, in his March 2008 Substantive Appeal, the Veteran explicitly withdrew his claim as to that issue.  The Board therefore considers the Veteran's testimony as a claim to reopen the issue of service connection for sleep apnea.  Additionally, the issues of service connection for a traumatic brain injury (TBI) and for a total rating based on individual unemployability (TDIU) have also been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board refers the Veteran's application to reopen his claim of service connection for sleep apnea, his claim of service connection for TBI, and his claim for a TDIU to the AOJ for appropriate action. 

The issues of service connection for PTSD with chest pain and insomnia as well as for higher initial ratings for the lumbar spine, left knee, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record does not show that prior to February 20, 2008, the Veteran's irritable bowel syndrome was manifested by mild disability with disturbances of bowel function with occasional episodes of abdominal distress.

2.  The preponderance of the competent and credible evidence of record does not show that since February 20, 2008, the Veteran's irritable bowel syndrome is manifested by severe disability with alternating diarrhea and constipation, with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  Prior to February 20, 2008, the criteria for an initial compensable rating for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2010).

2.  Since February 20, 2008, the criteria for a rating of 30 percent for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 2002), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability; the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2002). 

Initially, the Board notes that in the current appeal there is no dispute as to whether the Veteran was provided an appropriate application form.  

The Board next notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his disorders.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, regardless of whether or not the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims files all identified and available post-service treatment records.

The Veteran was also afforded VA examinations in September 2006 and July 2009 which the Board finds are adequate for rating purposes because the examiners, after a review of the record on appeal and a comprehensive examination of the claimant, provided medical opinions as to the severity of his disorder that allows the Board to rate them under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Analysis

The Veteran contends that he is entitled to an initial compensable rating for his irritable bowel syndrome (IBS) due to the severity and frequency of his symptomatology.  It is also requested that the Veteran be afforded the benefit of the doubt.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Consequently, the Board will evaluate the Veteran's IBS disability as a claim for a higher evaluation of the original award.  Also, when an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed in detail below, the Board finds that a staged rating is warranted in this claim.

In this case, the Veteran has been diagnosed with IBS.  The Veteran's service-connected IBS has been rated as noncompensably disabling.  IBS is rated by analogy under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7319, irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Under this diagnostic code, a 30 percent rating is warranted when the disability is severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 10 percent rating is warranted when the disability is moderate; frequent episodes of bowel disturbance with abdominal distress.  A zero percent, or noncompensable, rating is warranted when the disability is mild; disturbances of bowel function with occasional episodes of abdominal distress.  38 C.F.R. § 4.114, DC 7319 (2010).

The Veteran was afforded a VA examination in September 2006.  At that time, he denied bloody diarrhea, unexplained weight loss, or fecal incontinence.  However, he complained of lower abdominal pain relieved by bowel movements.  He received no treatment.  His occupation and daily activities were not affected by his disability.  

A VA treatment record dated February 20, 2008, documents for the first time the fact that the Veteran had chronic diarrhea.  Specifically, he reported about three loose bowel movements per day for four to five days that alternated with constipation.  He admitted to bloatedness and abdominal discomfort prior to bowel movement.  He denied weight loss.  Thereafter, a private treatment record dated in July 2008 indicates that the Veteran had diarrhea four to six times every day with stomach cramping.  A follow-up record also dated in July 2008 shows that medication prescribed to control his diarrhea resulted in the Veteran becoming a little bit constipated.  In a subsequent VA outpatient treatment record dated in September 2008, the Veteran reported constant lower abdominal discomfort over the past few months.  He had irregular bowel movements with alternating diarrhea and constipation with tenesmus; weight had been stable.  However, a private treatment record in November 2008 reported that, on medication, the Veteran's bowel movements were fairly normal, but off medication, he had diarrhea multiple times a day.  

The Veteran was afforded a second VA examination in July 2009.  He reported that his IBS affected his ability to maintain his usual occupation, but that it had no effect on activities of daily living except for pain.  He reported constipation of unknown frequency.  There was no gastrointestinal bleeding.  The Veteran had excessive amount of intestinal gas.  There was no significant weight loss or gain.  

A statement from the Veteran's wife in September 2010 reveals that the Veteran had severe diarrhea and constant abdominal stress on a daily basis.  After a bowel movement, the Veteran had to go again within minutes many times.  His diarrhea came on suddenly and violently without warning.  The Veteran had to wear absorbent material to prevent accidents.  His bowel movements alternated between diarrhea and constipation.  

A letter from the Veteran's private physician dated in September 2010 indicated that the Veteran had severe IBS with constant diarrhea; he was in constant pain with abdominal cramps.  

At the September 2010 personal hearing, the Veteran testified that he had constant abdominal pains and severe diarrhea.  He also testified that some days he did not have to change his absorbent materials, but that on other days, he had to change them two or three times.  

Based on a review of the evidence, the Board finds that the highest rating of 30 percent for severe disability with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress is warranted effective February 20, 2008, the date of the VA treatment report showing alternating diarrhea and constipation with more or less constant abdominal distress.  The Veteran's subsequent statements, including his testimony at his September 2010 hearing and those of his wife, confirm that he meets the symptomatology required for a 30 percent rating for his IBS.  The Veteran is both competent and credible to report on the readily observable adverse symptomatology such as abdominal pain, stool leakage, and experiencing diarrhea and constipation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Likewise, his wife is both competent and credible to report on what she can see, such as how often the Veteran needs to go to the bathroom and change absorbent pads.  Id.

The Board also finds that a compensable rating is not warranted prior to February 20, 2008.  The Veteran's symptomatology as evidenced by the medical evidence of record and his statements does not indicate that his IBS met the criteria for either a rating of 10 percent, which requires that the disability be with frequent episodes of bowel disturbance with abdominal distress, or that it met the criteria for the 30 percent rating.  In this regard, there are numerous VA treatment records dated from February 2007 through February 20, 2008, yet these records fail to show symptomatology equating to a compensable rating.  Moreover, the Board finds these treatment records, which are negative for complaints and/or treatment for the required adverse symptomatology more competent and credible than the appellant, his wife, or his representative's lay claims.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact)

Furthermore, the Board further finds that the symptoms and manifestations appear to be of the type precisely contemplated by the applicable rating criteria, and they are not shown to be so severe as to result in marked interference with employment beyond that contemplated by the rating criteria.  Thus, the Board finds that the requirements for referral of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Prior to February 20, 2008, a compensable rating for irritable bowel syndrome is denied.

From February 20, 2008, a 30 percent rating for irritable bowel syndrome is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

Regrettably, the Board finds that further development is needed for the Veteran's remaining claims.  In addition to the individual development explained below for each disability, since the record indicates that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Bay Pines, Florida, updated treatment records dated since December 2010 should be obtained.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

PTSD with Chest Pains and Insomnia

The Veteran's personnel records show that his military occupational specialty (MOS) was combat engineer.  They also show that he is a Gulf War veteran with service in Southwest Asia; the Veteran was deployed to Saudi Arabia from August 1990 to March 1991.  The Veteran testified that his MOS required him to deal with bunkers, mine clearing, and demolitions.  He indicated that he was in fear of hostile military activity while performing is job duties.  See hearing transcript, p. 7; September 2010 Veteran statement.  

Moreover, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

In this case, the Board finds that the amendment applies to the Veteran's claim.  Additionally, his VA treatment records show a diagnosis of PTSD.  However, the Veteran has not been afforded a VA examination to determine if he has PTSD in accordance with AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV) and if that PTSD was caused by his identified in-service stressors.  See 38 C.F.R. § 3.304(f) (2010).  Therefore, the Board finds that a remand is required to obtain a medical opinion as to these questions.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, the Veteran testified that he sought treatment at the Vet Center in Sarasota, Florida; those records have not been obtained.  On remand, the Veteran's Vet Center records should also be obtained. See 38 U.S.C.A. § 5103A(b).

The Lumbar Spine

At the Veteran's most recent VA examination in July 2009, he was diagnosed with radiculopathy in the left lower extremity secondary to his lumbar spine disability.  The rating criteria applicable to rating spine disabilities provides for separate ratings for associated objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, Note 1 (2010).  Although the Veteran has been diagnosed with radiculopathy, the evidence does not show any nerve testing with which to identify what nerve(s), if any, are affected by his lumbar spine disability or a medical opinion as to the severity of the radiculopathy.  Thus, the Board is unable to apply the applicable rating criteria used for rating nerve disabilities.  See 38 C.F.R. §§ 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5243, 8520, 8620, 8720 (2010).  Therefore, the Board finds that a remand is necessary for a new examination that includes a thorough neurologic examination with all appropriate nerve testing.  See 38 U.S.C.A. § 5103A(b); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Left Knee

The Board observes that the Veteran recently underwent surgery in September 2010.  A temporary 100 percent rating for the convalescent period was awarded through January 1, 2011.  The Veteran's only VA examination was in September 2006, prior to three surgeries.  Additionally, because the examination was prior to the left knee replacement, the findings necessary to apply the appropriate rating criteria for knee replacement (prosthesis) were not included in the examination.  Therefore, the Board finds that a more recent VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected left knee disability.  Id; Also see Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Hearing Loss 

The Veteran was last afforded a VA examination in June 2009.  He testified that his hearing has worsened since that examination.  Therefore, the Board finds that a more recent VA examination is necessary to ascertain the current severity of the Veteran's service-connected hearing loss disability.  Id; Also see Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's records from the Vet Center in Sarasota, Florida and all of his post December 2010 treatment records from the Bay Pines, Florida VA Medical Center.  All such available reports should be associated with the claims folder.  If any records are not available, the Veteran should be informed and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims files.  

2.  After undertaking the above development, the RO/AMC should schedule the Veteran for an examination by a psychiatric examination to determine if he has PTSD with residual chest pain and insomnia that is related to his military service.  The claims folders are to be provided to the examiner for review in conjunction with the examination and the examiner should note in his examination report that he had reviewed these records.  The examiner should opine as to the following:

a. Does the Veteran's PTSD meet the DSM IV criteria?

b.  Is it at least as likely as not (50 percent or greater likelihood) that his PTSD is related to his service as a combat engineer in Saudi Arabia?

3.  After undertaking the above development, the RO/AMC should schedule the Veteran for examinations by an orthopedist and a neurologist to determine the nature and current level of severity of his lumbar spine disability and left knee disorder.  The claims folders are to be provided to the examiners for review in conjunction with the examinations and the examiners should note in his examination report that he had reviewed these records.  All indicated tests and studies deemed appropriate by the examiners, including x-rays, must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheet for rating adverse musculoskeletal symptomatology of the low back with radiculopathy and left knee disorders, the examiners are to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his disability.  

i.  As to the low back and left knee musculoskeletal disorders, in addition to any other information provided pursuant to the AMIE worksheet, the orthopedic examiner should conduct complete range of motion studies, with specific citation to the forward flexion, backward extension, lateral flexion and/or rotation.  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of forward flexion, backward extension, lateral flexion and/or rotation.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of forward flexion, backward extension, lateral flexion and/or rotation during the flare-ups.  

ii.  The examiner should also comment on the number of weeks of incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician) the Veteran has experienced do to his service connected low back disorder in any given 12 month period since starting his claim.  

iii.  As to any neurological disorders, in addition to any other information provided pursuant to the AMIE worksheet, the neurologist should identify which lower extremity has radiculopathy and the nerve or nerves involved.  The examiner should thereafter provide an opinion as to whether the Veteran's adverse symptomatology is best characterized as incomplete and "slight," "moderate," "moderately severe," or "severe."

4.  After undertaking the above development, the RO/AMC should schedule Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of his bilateral hearing loss disability.  The claims folders are to be provided to the examiner for review in conjunction with the examination and the examiner should note in his examination report that he had reviewed these records.  All indicated tests and studies deemed necessary by the examiner, such as audiology testing recording speech discrimination (Maryland CNC) and the puretone threshold average, from the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheet for rating hearing loss, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his disability. 

5.  The RO/AMC should thereafter issue the Veteran an updated VCAA notice letter in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

6.  Thereafter, the RO/AMC should readjudicate the claims.  As to the rating claims, such readjudication should take into account whether "staged" ratings are appropriate.  Fenderson, supra.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


